Citation Nr: 0518726	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  99-19 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for major depression, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1994, with 3 years and 9 months of prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in San Juan, the 
Commonwealth of Puerto Rico.  The veteran's increased rating 
claims were denied in a May 1998 rating decision.  A notice 
of disagreement, dated in November 1998, was received and a 
statement of the case (SOC) was issued in July 1999.  The 
veteran perfected his appeal of these issues the following 
month.  The veteran's TDIU claim was denied in a July 1999 
rating decision.  The veteran's noticed of disagreement was 
received in August 1999, a SOC was issued in October 1999, 
and his substantive appeal was received in November 1999.

A hearing was held at the RO in November 1999.  This matter 
was remanded in August 2003.  The requested actions are now 
complete and these issues on appeal are again before the 
Board for appellate review.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of this claim has been developed and obtained, and all due 
process concerns have been addressed.  

2.  The veteran's service-connected depression is near 
continuous and results in occupational and social impairment 
with deficiencies in most areas.

3.  The veteran's service-connected left knee disability is 
manifested by complaints of pain but no evidence of recurrent 
instability or subluxation and minimal limitation of function 
of the knee.

4.  Hearing loss of the left ear is manifested by an average 
puretone threshold in decibels of 20, and by speech 
recognition of 96 percent.  

5.  Hearing loss of the right ear is manifested by an average 
puretone threshold in decibels of 58, and by speech 
recognition of 82 percent.

6.  The veteran is service connected for major depression 
evaluated as 70 percent disabling, a left knee disability 
evaluated as 10 percent disabling, and bilateral hearing loss 
that is noncompensable.

7.  The probative medical evidence of record indicates that 
the veteran is rendered unemployable due to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating, but no 
more, for major depression, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9434 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for a left knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261  (2004).

3.  The criteria for a compensable disability rating for 
bilateral sensorineural hearing loss are not met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2004).

4.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.16, 4.19, 4.25, 4.26 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule).  To evaluate the severity of 
a particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Major Depression

The veteran's is currently rated as 50 percent disabled due 
to his service-connected depression.  A higher 70 percent 
rating contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals that interfere with 
routine activities, speech that is intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control such 
as unprovoked irritability with periods of violence, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting, and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2004).  The symptoms listed are not 
intended to constitute an exhaustive list, but rather serve 
as examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating for a mental 
disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Here, the competent medical evidence of record shows that the 
veteran's near-continuous depression results in deficiencies 
in most areas to include symptoms of suicide and difficulty 
in adapting to stressful circumstances, as per Social 
Security Administration (SSA) records and November 1999 
testimony from his treating physician.  Additionally, the 
March 1998 VA examination report reveals suicidal 
ruminations, the veteran had feelings of helplessness, and 
had not worked since his discharge from service.  The April 
1998 social and industrial field survey shows that he was 
depressed most of the time and had tried to kill himself 
several times.  A January 2001 VA treatment record reflects 
that the noises surrounding the holiday season had made him 
irritable and angry.  Additional 2001 VA treatment records 
show that the veteran was unspontaneous and had a depressed 
affect.  An August 2001 SSA questionnaire reflects that the 
veteran indicated that his parents helped him with his 
personal care, indicative of neglect of personal appearance 
and hygiene on his part.  The May 2003 VA examination report 
shows that the veteran was depressed, irritable, and had a 
loss of energy.  As the evidence is reflective of the type 
and degree of symptoms contemplated by the schedular criteria 
for a 70 percent, a higher disability rating is granted.

However, a disability rating higher than 70 percent is not 
warranted.  The evidence of record fails to reveal a 
disability pictures that shows the type and degree of 
symptoms contemplated by a higher 100 percent disability.  
Such a rating contemplates total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2004).  

Instead of such symptoms, the January 1997 VA examination 
report reflects that the veteran was adequately dressed and 
groomed, in full contact with reality, and was coherent.  The 
report shows that he had no delusions or hallucinations, he 
was oriented to person, place and time, and his memory was 
maintained.  1997 VA treatment records reflect that he was in 
contact with reality, oriented to person, place and time, had 
a preserved memory, and no hallucinations were elicited.

A September 1997 VA discharge summary reflects that the 
veteran received in-patient care for major depression with 
psychotic features, and that while he had had a GAF score of 
60 for the preceding year (reflective of moderate symptoms), 
his then current GAF score was 30 (an inability to function 
in almost all areas).  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (GAF scores are reflective 
of symptoms on a hypothetical continuum of mental health and 
illness).  The veteran reported auditory hallucinations in 
the past that had commanded him to kill himself but the 
report shows that veteran had sought treatment at the time 
due to fear of losing control of his aggressive impulses and 
increasing depression.  He was admitted to prevent further 
decompensation of his condition and to prevent harm to self.  
While the summary indicates that the veteran continued to 
actively hallucinate, the hallucinations were benign.  While 
the discharge summary reveals hallucinations, the evidence as 
a whole, as revealed below, does show this symptom to be 
persistent.

A November 1997 SSA determination notice reflects that the 
veteran had been in receipt of disability benefits due to 
depression but that, due to medical improvement, his benefits 
were to cease in July 1997.  A November 1997 decision 
overturned this determination and the veteran's disability 
benefits were continued.

The March 1998 VA examination report shows that the veteran 
was poorly communicative but was adequately dressed and 
groomed.  He avoided eye contact during examination but was 
aware of the interview situation and in contact with reality.  
The report reflects that the examiner did not see and the 
veteran did not complain of psychotic symptomotology.  Memory 
was preserved.  The report contains a GAF score of 50 
(reflective of serious symptoms) and refers to a social and 
industrial field survey being requested.  The report of the 
requested survey, conducted in April 1998, shows that the 
veteran had good hygiene, his clothes were clean and he had 
had a recent haircut.  His behavior was adequate when he took 
his medications.  1998 VA treatment records reflect that he 
was in contact with reality, oriented to person, place and 
time, had a preserved memory, and no hallucinations were 
elicited.

A May 1999 private examination report reflects that the 
veteran was alert, oriented, well groomed, and dressed in 
clean clothing.  Speech was regular in rate and volume, no 
though disorder was evident, and he denied the presences of 
hallucinations and delusions.  The report reflects that the 
veteran's major depressive disorder was chronic and his 
social and occupational impairment was moderate to severe.

An October 1999 private psychiatric evaluation report 
reflects that the veteran continued to shows psychiatric 
symptoms, mostly in the area of aggressive control, homicidal 
ideas, and suicidal ideas.  The report reflects that the 
veteran had ingested an overdose of medications as a suicidal 
attempt the year before.  The report also reflects that the 
veteran had frequent episodes of isolating himself in his 
room and that he used "the bathroom and his personal hygiene 
in exaggeration."  The report contains a GAF score of 30 to 
40 (reflective of symptoms ranging from major impairment in 
some areas to an inability to function in almost all areas).

A November 1999 hearing transcript reflects that the 
veteran's treating physician testified that the veteran's 
depressive manifestations fluctuated enormously from severe 
to less severe and he felt the veteran's GAF score was 30 to 
40.  He also testified that the veteran was not able to work, 
also referring to an inability to manage his funds from SSA 
in this context.

The veteran's SSA records, received in June 2003, contain 
copies of his VA treatment records.  2001 VA treatment 
records show that he was in contact with reality, oriented, 
not delusional, and hallucinations were not elicited.  An 
August 2001 SSA questionnaire reflects that the veteran 
indicated that his parents helped him with his medication for 
his psychiatric condition and that they helped him with his 
personal care.  He also indicated that his father usually 
drove him, as he was not to drive due to his medications.

A May 2003 VA examination report reflects that the veteran 
was still living with his parents, was appropriately dressed 
and had adequate hygiene.  He was alert, in contact with 
reality and there was no looseness of association with no 
evidence of disorganized speech.  The report shows that was 
also no evidence of delusions or hallucinations.  The report 
contains a GAF score of 50 (reflective of serious symptoms).

While the GAF scores of 30 revealed in the evidence of record 
could be indicative of behavior considerably influenced by 
delusions or hallucinations, the evidence as a whole fails to 
reveal such symptoms as to be characterized as persistent.  
Moreover, while the veteran indicated that his parents helped 
him with his personal hygiene, there is no objective evidence 
that the veteran intermittently is unable to perform the 
activities of daily living, to include personal hygiene.  
While the evidence reveals irritability, feelings of anger, 
and suicidal ruminations, the veteran's overall disability 
picture does not show him to be a persistent danger to 
himself or others.  As the evidence of record fails to reveal 
a disability picture that shows the type and degree of 
symptoms contemplated by a 100 percent disability, the Board 
must conclude that the weight of the evidence is against a 
disability rating in excess of 70 percent in the instant 
case. 

Additionally, the while the evidence of record reveals that 
the veteran's service-connected depression interferes with 
functioning and he was hospitalized in September 1997, the 
evidence of record is not indicative of an exceptional or 
unusual disability picture or otherwise takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

Left Knee

The veteran was originally granted service connection for a 
left knee condition, as analogous to recurrent subluxation or 
lateral instability, in a June 1995 rating decision.  See 
38 C.F.R. § 4.20 (2004).  During the current claim, the 
veteran's noncompensable rating based on recurrent 
subluxation or lateral instability was initially continued.  
See May 1998 rating decision.  It was increased to 10 percent 
in an October 2003 rating action, subsequently made effective 
from September 1997.  Slight recurrent subluxation or lateral 
instability is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  A 20 percent 
disability rating is assigned for recurrent subluxation or 
lateral instability of the knee that is moderate.  Id.  A 
maximum 30 percent rating is warranted when such impairment 
is severe.  Id.  

Here, the evidence does not show that the veteran's left knee 
disability is manifested by slight recurrent subluxation or 
lateral instability.  Instead, the November 1997 VA 
examination report shows that the veteran denied instability 
and locking of the left knee while examination revealed no 
dislocation or recurrent subluxation of the knee.  A December 
1997 VA treatment record reflects that the veteran referred 
to locking of the knee and giving away.  The May 2003 VA 
examination report indicates that the veteran again referred 
to occasional giving away of the left knee, complained of 
cracking sounds, and denied locking of the left knee.  Upon 
examination, the veteran had a positive grind test, left 
patella, but there was no instability of the knee.  While 
there is evidence of occasional complaints of locking and 
giving away of the left knee, the overall disability picture 
is not reflective of recurrent subluxation or instability 
such that even a compensable disability rating is warranted.  
See 38 C.F.R. § 4.7 (2004).  

As indicated above, during the pendency of this appeal, a 10 
percent disability rating was granted in the instant case 
based on the veteran's complaints of left knee pain.  See 
VAOPGCPREC 23-97 (If a knee disorder is evaluated under a 
diagnostic code not predicated on limitation of motion, a 
separate rating may be justified for additional disability, 
such as arthritis).   Here, there is radiographic evidence of 
bipartite patella, which has been rated as analogous to 
degenerative arthritis.  See 38 C.F.R. § 4.20 (2004).  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved in the veteran's claim.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  Diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2004).  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.

Under applicable criteria, a 10 percent evaluation is 
assigned for limitation of flexion of the knee to 45 degrees.  
A 20 percent rating is assigned with limitation of flexion to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Limitation of extension to 10 degrees is assigned a 10 
percent rating under Diagnostic Code 5261, and a 20 percent 
rating under this Code is assigned with limitation of 
extension to 15 degrees.  The November 1997 VA examination 
report reflects that the veteran had full and complete range 
of motion of his left knee.  The report also shows that he 
had a normal gait cycle and there was no objective evidence 
of 



painful motion, edema, effusion, or tenderness.  A December 
1997 VA treatment record reflects a range of motion of the 
left knee from zero to 120 degrees while a February 1998 VA 
treatment record shows range of motion from zero to 130 
degrees.  

The May 2003 VA examination report reveals zero degrees of 
extension and flexion to 135 degrees, at which point the 
veteran complained of pain.  The report indicates that the 
veteran did not have any additional limitation due to pain, 
fatigue, weakness or lack of endurance and reflects that the 
veteran was able to continue his functional activities 
despite flare-ups.  His muscle strength was normal.  As the 
evidence is not reflective of limitation of function of the 
left knee that approximates extension of the knee to 10 
degrees or flexion of the knee to 45 degrees, an evaluation 
in excess of that which is currently in effect is not 
warranted.   

The Board has also considered whether the veteran is entitled 
to a higher disability rating under additional alternative 
diagnostic codes available to evaluate knee disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2004); 
but see 38 C.F.R. § 4.14 (2004).  The evidence of record, 
however, does not reflect the veteran has ankylosis of his 
left knee or impairment of the tibia and fibula resulting in 
nonunion with loose motion such that application of 
Diagnostic Code 5256 or 5262, respectively, would be proper 
at any time during the appeal period.

In short, the weight of the evidence is against a rating in 
excess of that which has already been assigned.  As neither 
separate or higher disability ratings are warranted under 
alternative diagnostic codes, the Board must conclude that 
the weight of the evidence is against the veteran's claim.  
The Board notes that when the preponderance of the evidence 
is against a claim, the doctrine of reasonable doubt is not 
for application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected left knee disability limits his 
efficiency in certain tasks.  However, the evidence of record 
is not indicative of an exceptional or unusual disability 
picture and is not reflective of any factor that takes the 
veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2004).

Hearing Loss

With respect to the evaluation of hearing loss, the 
applicable criteria to be considered are set forth in the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (2004).  Examinations 
are to be conducted without the use of hearing aids.  Id.  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination and average 
puretone threshold in decibels are met.

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Essentially, from Table VI, at 38 
C.F.R. § 4.85, or in some cases Table VIa, a Roman numeral 
designation (I through XI) for hearing impairment is 
obtained.  When using Table VI, this numeric designation of 
hearing impairment is based upon a combination of the percent 
of speech discrimination and the pure tone threshold average.  
That Roman numeral designation is located on the Table at the 
point where the percentage of speech discrimination and pure 
tone threshold average intersect.  After obtaining the 
numeric designation of hearing impairment, reference is then 
made to Table VII to determine the actual disability 
percentage assigned in a particular case.  In this Table 
(Table VII) the horizontal row represents the ear having the 
better hearing, and the vertical column represents the ear 
having the poorer hearing. The percentage disability 
evaluation is located at the point in Table VII where the row 
and column intersect.

The November 1997 VA examination report reflects that the 
veteran's puretone thresholds of the right ear were 45 at 
1000 Hz, 45 at 2000 Hz, 50 at 3000 Hz and 65 at 4000 Hz, for 
an average of 51.  His word recognition for the right ear was 
90 percent.  The examination report reflects that his 
puretone thresholds of the left ear were 20 at 1000 Hz, 25 at 
2000 Hz, 25 at 3000 Hz and 40 at 4000 Hz, for an average of 
28.  His word recognition was 100 percent for the left ear.  
The examination report contains a diagnosis of mild 
progressing to moderately severe sensorineural hearing loss 
in the right ear, with essentially normal hearing on the left 
with mild sensorineural hearing loss at 4000 Hz.  

The veteran's SSA records refer to deafness as a secondary 
diagnosis in a November 2001 determination record, but do not 
contain specific findings to be used to evaluate the 
veteran's claim.  A May 2003 VA examination report reflects 
that the veteran's puretone thresholds of the right ear were 
45 at 1000 Hz, 60 at 2000 Hz, 60 at 3000 Hz and 65 at 4000 
Hz, for an average of 58.  His word recognition for the right 
ear was 82 percent.  The examination report reflects that his 
puretone thresholds of the left ear were 25 at 1000 Hz, 15 at 
2000 Hz, 20 at 3000 Hz and 20 at 4000 Hz, for an average of 
20.  His word recognition was 96 percent for the left ear.  
The examination report contains a diagnosis of mild to 
moderately severe sensorineural hearing loss in the right 
ear, with hearing within normal limits on the left.  

By application of 38 C.F.R. § 4.85, Table VI, the veteran's 
left ear hearing loss is assigned a numeric designation of 
Level I utilizing the evidence from both the November 1997 
and May 2003 examination reports.  Application of the 
evidence from the November 1997 to Table VI results in a 
numeric designation of Level II for the right ear while the 
May 2003 evidence results in a numeric designation of Level 
IV (representative of a worsening of the veteran's right ear 
hearing loss).  However, with application the veteran's 
numeric designations assigned to each ear to 38 C.F.R. 
§ 4.85, Table VII, he is entitled to a noncompensable (zero 
percent) disability rating, even with the slight worsening of 
his hearing.

The Board notes that as the his puretone thresholds do not 
reveal an exceptional pattern of hearing impairment such that 
he would be entitled to a higher numeric designation by 
application of Table VIa.  See 38 C.F.R. § 4.86 (2004).  
Moreover, while a SSA record indicates the veteran has 
deafness as a secondary diagnosis of SSA disability purposes, 
the objective evidence does not indicate that the veteran is 
deaf in either ear.  As such, a special monthly compensation 
rating under 38 C.F.R. § 3.350 is not warranted.  See 
38 C.F.R. § 4.85(g) (2004).

In reaching this decision, the Board notes that the evidence 
does not show that the veteran's service-connected 
disability, or bilateral hearing loss, is in any way 
exceptional or unusual.  The record does not document that he 
has experienced any marked interference with his employment 
or frequent periods of hospitalization as to render the 
application of the regular schedular criteria impractical.  
The veteran has argued that he is entitled to a disability 
rating in excess of zero percent as his disability 
contributes to difficulties working.  However, the evidence 
of record is not reflective of any factor that takes the 
veteran outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Accordingly, the Board finds that the 
veteran's disability picture does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2004).

TDIU Rating

The veteran contends that he is entitled to a TDIU rating.  
The focus of a TDIU claim is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In determining 
whether the veteran is entitled to a TDIU rating, neither 
non-service-connected disabilities nor advancing age may be 
considered.  38 C.F.R. §§ 4.16(a), 4.19 (2004).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2004).  

Here, the veteran is service connected for major depression, 
evaluated as 70 percent disabling, a left knee disability 
evaluated as 10 percent disabling, and bilateral hearing loss 
that is noncompensable, for a combined 70 percent disability 
rating.  See 38 C.F.R. § 4.25 (2004).  As the veteran has a 
combined disability evaluation of 70 percent with at least 
one rated as 40 percent disabling, he meets the schedular 
threshold for determining whether he is entitled to a TDIU 
rating.  See 38 C.F.R. § 4.16 (2004).  Now the Board must 
determine whether the evidence indicates that he is 
unemployable due to his service-connected disabilities.

The evidence indicates that the veteran completed one-year of 
college prior to entering the military and that he has not 
worked since his discharge from active duty.  He has lived 
with his parents who help him manage his money.  The evidence 
shows that while the veteran was enrolled in VA vocational 
rehabilitation, he withdrew as per his physician's direction 
due to an increase in his depression symptoms.  A September 
1997 VA discharge summary reflects that the veteran was 
unable to engage in any gainful work or occupation.  SSA 
records and testimony from his treating physician also 
reflect that the veteran was unable to maintain employment 
due to his depression.  Thus, the Board finds that the 
evidence shows that the veteran's service-connected 
disabilities are sufficient to preclude him from performing 
gainful employment, the criteria for a TDIU rating are met, 
and the requested benefit is granted. 



Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in August 
2002.  The letter notified the veteran of elements (1),  (2) 
and (3), see above, for both his increased rating claims and 
his TDIU rating claim.  The letter specifically requested the 
veteran to send information identifying the necessary 
evidence or the evidence itself and thus may be considered to 
have been requested to submit any evidence in his possession, 
element (4).  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

In addition to notice found in the August 2002 letter, the 
veteran was notified of what information and evidence was 
needed to substantiate his claims by virtue of the rating 
decisions, SOCs, and the subsequent supplemental SOCs 
(SSOCs).  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.  Accordingly, the Board 
considers the notice requirements of the VCAA met for the 
issues decided herein.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not possible 
here, since the issues currently on appeal were initially 
adjudicated in May 1998 and July 1999 and the VCAA became 
effective in November 2000.  Nevertheless, the veteran was 
provided VCAA content complying notice and proper ensuing VA 
process, such that any error with respect to the timing of 
the notice is harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
connection with this matter, and the resulting reports have 
been obtained.  See 38 C.F.R. § 3.159(c)(4) (2004).  VA 
medical records, SSA records, and private medical evidence to 
include testimony from his treating physician have been 
associated with the claims file.  While the veteran's VA 
vocational rehabilitation folder has not been associated with 
his claims file, medical evidence contained in his SSA 
records refers to his brief vocational treatment.  This SSA 
evidence was in fact used herein to support a grant of TDIU 
benefits.  As the veteran has not identified, or properly 
authorized the request of, any other evidence, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 











	(CONTINUED ON NEXT PAGE)





ORDER

A 70 percent disability rating, but no more, for major 
depression is granted, subject to the laws and regulations 
governing the disbursement of VA benefits.

An increased rating for a left knee disability is denied.

A compensable disability rating for bilateral sensorineural 
hearing loss is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


